Order affirmed, with costs. Memorandum: Rule 6 of the local civil service commission is valid as an administrative measure. The position occupied by the incumbent Sehwenk before the promotion fell within the same group as the position to which he was promoted (Part X), while the position of the relators does not. All concur, except Taylor, J., who dissents and votes for reversal on the law, and granting the motion for an order of peremptory mandamus for a competitive promotional examination. (The order denies a mandamus to compel defendants to conduct a competitive examination to fill a vacancy.)